Case 1:20-cv-24374-BB Document 18 Entered on FLSD Docket 12/08/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-24374-BLOOM/Otazo-Reyes

 MARGLLI GALLEGO,

        Plaintiff,

 v.

 IVETTE PEREZ, et al.,

       Defendants.
 ________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record and Defendants’

 Unopposed Motion for Extension of Time to Respond to Plaintiff’s Complaint, ECF No. [17].

 Plaintiff filed the above-captioned action on October 23, 2020, ECF No. [1]. Summonses were

 issued as to Defendants Flavio Escobar and Ricky Garcia (“Defendants”) on October 27, 2020.

 ECF No. [4]. On November 30, 2020, the Court entered an Order on Default Procedures, requiring

 Defendants to respond to the Complaint by December 7, 2020, because the docket’s filings

 reflected that Defendants were served on November 4, 2020, which set a response deadline of

 November 25, 2020. ECF No. [13] (“Order”) (citing ECF Nos. [6] and [7]).

        On December 7, 2020, Plaintiff filed a Status Report regarding Court’s Order on Default

 Procedures, ECF No. [14] (“Status Report”), representing that on November 23, 2020, Plaintiff

 was informed that service on Defendants was defective. Instead, according to Plaintiff, Defendants

 were properly served on November 24, 2020, not on November 4, 2020. Id.; see also ECF Nos.

 [15] and [16] (setting Defendants’ response deadline of December 15, 2020). The Status Report

 requests that Defendants have until December 15, 2020 to respond to the Complaint. The
Case 1:20-cv-24374-BB Document 18 Entered on FLSD Docket 12/08/2020 Page 2 of 2

                                                   Case No. 20-cv-24374-BLOOM/Otazo-Reyes


 Defendants thereafter filed their Motion requesting an extension to respond to the Complaint by

 December 31, 2020.

        Accordingly, it is ORDERED AND ADJUDGED that:

              1. The Defendants’ Unopposed Motion for Extension of Time to Respond to

                 Plaintiff’s Complaint, ECF No. [17], is GRANTED. The Defendants shall file

                 their Answers/Responses to the Complaint by December 31, 2020.

              2. The Court’s Order, ECF No. [13], is VACATED.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 7, 2020.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                               2
